     Case 3:20-cv-01318-W-KSC Document 19 Filed 05/24/21 PageID.199 Page 1 of 1



 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   GERARDO VAZQUEZ-CERON,                           Case No.: 20-CV-01318 W (KSC)
10                                   Plaintiff,
                                                      ORDER GRANTING JOINT
11   v.                                               MOTION TO DISMISS WITH
                                                      PREJUDICE [DOC. 18]
12   FORD MOTOR COMPANY, et al.,
13                                Defendants.
14        Parties have filed a joint motion to dismiss with prejudice. [Doc. 18.] Good cause
15   appearing, the Court GRANTS the joint motion. This action is dismissed WITH
16   PREJUDICE.
17        IT IS SO ORDERED.
18
     Dated: May 24, 2021
19
20
21
22
23
24
25
26
27
28

                                                  1
                                                                           20-CV-01318 W (KSC)
